865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carson Lynn BROWN, Plaintiff-Appellant,v.Theodore H. KOEHLER, Benjamin T. Ulep, Mary L. Cretens,Thomas H. Osier, Allen T. Wood, Marilynn Fuller, JamesZummer, Richard Demerse, Daniel Beauchamp, Brian Kestila,Roger Nayback, Gary N. West, Alan Wright, Debra Rose, GlennPittman, James M. Flewellen, John Lahti, Wanda Kiiskila,Brian Fink, Gary A. Niemi, Daniel Larson, Robert Hoerner,Bill Johnson, John W. Hawley, Alice L. Harbin, KathleenDelisle, Allan Langson, Janice C. Trudell, Michael J.Crowley, Defendants-Appellees.
No. 88-2182.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD SUHRHEINRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file indicates that appellant appealed on November 17, 1988, from the October 17, 1988, order denying appointment of counsel.  An order denying appointment of counsel is not appealable.   Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, --- U.S. ----, 108 S. Ct. 246 (1987);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation